 



Exhibit 10.1
Execution Version
AMENDMENT NUMBER 5
TO
MASTER TELESERVICES AGREEMENT NUMBER 750-03610-2002
BETWEEN
CELLCO PARTNERSHIP d/b/a VERIZON WIRELESS
AND
APAC CUSTOMER SERVICES, INC.

1.  
PARTIES

This Amendment Number 5 (“Amendment”) to the Master Teleservices Agreement
Number 750-03610-2002 (“Agreement”) by and between APAC Customer Services, Inc.,
an Illinois corporation, with offices at Six Parkway North, Deerfield, Illinois,
60015, (“Company”) and Cellco Partnership d/b/a Verizon Wireless, a Delaware
general partnership, having an office and principal place of business at One
Verizon Way, Basking Ridge, New Jersey 07920 (“Verizon Wireless”) is made and
entered into on and as of the date of execution by the last signing party and
shall take effect January 1, 2007.

2.  
AMENDMENT OF AGREEMENT.

The following provisions of the Agreement are amended as follows:
(a) Exhibit E, Service Level Agreement, is deleted in its entirety and replaced
with a new Exhibit E, Service Level Agreement, attached hereto as Addendum A.

3.  
EFFECT OF AMENDMENT.

This Amendment is an integral part of the Agreement. Terms used herein which are
defined or specified in the Agreement shall have the meanings set forth therein.
If there are any inconsistencies between a specific term or condition of this
Amendment and a specific term or condition of the Agreement, the specific term
or condition of this Amendment shall control.
Except as amended hereby, the Agreement shall continue in full force and effect.

4.  
SIGNATURES.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers or representatives.

              CELLCO PARTNERSHIP d/b/a   APAC Customer Services, Inc. Verizon
Wireless        
 
           
By:
  /s/ Timothy J. Riordan   By:   /s/ James McClenanahan
 
           
 
            Name: Timothy J. Riordan   Name: James McClenanahan
 
            Title: Assoc. Dir. HR Customer Service   Title: SVP Sales
 
            Date: 2/5/07   Date: 1/30/07

IManage #554069
Matter #710-10956-2006
Page 1 of 4
Cellco Partnership d/b/a Verizon Wireless—Proprietary and Confidential

 

 